Citation Nr: 1040357	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-03 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk







INTRODUCTION

The Veteran served on active duty from September 1962 to December 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

Tinnitus was not shown in service or for many years thereafter, 
and the most probative evidence indicates the current disorder is 
not related to service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. § 
3.159(b) (2010).  The requirements apply to all five elements of 
a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a May 2008 letter issued prior to the decision 
on appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claim for 
service connection, as well as what information and  evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  This letter also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, a VA examination report, and lay evidence.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and tinnitus becomes manifest to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1131, 1133 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current tinnitus is related to 
noise exposure in service.  Specifically, the Veteran has alleged 
that he was exposed to noise in service from working as an engine 
man on mine sweepers while serving in the United States Navy.  
The Veteran's DD Form 214 lists his last duty assignment on the 
U.S.S Sturdy, but does not list a military occupational 
specialty, and shows that he did not receive any medals 
indicative of combat service.  His post service military noise 
exposure includes working for 37 years in a chemical plant, 17 
years as an operator and 20 years in a warehouse; however, the 
Veteran contends that he was required to wear hearing protection 
while working these occupations.

The Veteran's service treatment records are negative for any 
complaints or diagnosis of tinnitus.  The Veteran's November 1962 
entrance examination and his December 1966 discharge examinations 
both show that he failed to indicate any problems with his 
hearing or ears.  However, at a July 2008 VA examination, the 
Veteran alleged that he has experienced constant bilateral 
humming ever since his military service.  In a May 2008 
statement, he stated that he had reported his hearing problem and 
noise in his ears in service to a corpsman but was told that 
there was nothing that could be done about it.  There is no 
record of this interaction in the service treatment records.

Following his discharge from service, the first medical evidence 
of record documenting the Veteran's report of tinnitus consists 
of the July 2008 VA examination.  On this occasion, as mentioned 
above, the Veteran complained of constant bilateral humming since 
military service.  This examination report also documented the 
Veteran's post service acoustic exposure as mentioned above.  The 
examiner stated that evidence at this audiological examination 
was consistent with a problem in the Veteran's right middle ear 
that was not corroborated in the Veteran's service treatment 
records and not noted on his discharge examination.  The examiner 
stated that the inconsistencies in the Veterans report of onset 
of tinnitus in service and the medical evidence, specifically his 
reports of hearing loss dating back to military duty and the 
evidence of normal hearing for the left ear and mild conductive 
loss in the right at his July 2008 VA examination, do not support 
the Veteran's statement that his symptoms began in service.  As 
such, the examiner opined that the Veteran's hearing loss and 
tinnitus are not related to his military service.   

Upon review of the record, the Board finds that service 
connection for tinnitus is not warranted.  Tinnitus was not shown 
in service or for many years thereafter.  In this regard, the 
Veteran has reported no post service treatment for any 
audiological disability.  The first assessment of tinnitus was at 
the VA examination, more than 40 years after his service 
discharge.

The Board recognizes that tinnitus is the type of disorder 
associated with symptoms capable of lay observation by the person 
experiencing it.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  However, the etiology of tinnitus is a matter requiring 
medical expertise, which the Veteran is not shown to possess.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  Moreover, whether the symptoms he experienced in service 
or following service are in any way related to his current 
tinnitus requires medical expertise to determine.  See Clyburn v. 
West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is 
competent to testify to the pain he has experienced since his 
tour in the Persian Gulf, he is not competent to testify to the 
fact that what he experienced in service and since service is the 
same condition he is currently diagnosed with.").  

Moreover, the Veteran has provided no supporting evidence to 
substantiate his claim.  The Board notes the Veteran is making 
his current contentions 40 years after discharge from service.  
In addition, he has worked for 37 years in a warehouse 
environment and as a batch operator, yet does not report ever 
receiving hearing tests through his employer, despite having to 
wear hearing protection under OSHA rules.  Further, he has 
contended that he has had difficulty hearing ever since service.  
However, current medical evidence indicates normal hearing in the 
left ear and only very mild hearing loss in the right ear.  The 
VA examiner noted that the Veteran's contentions were not 
consistent with the type of hearing loss present.  Indeed, his 
hearing loss in the right ear was not consistent with noise 
induced hearing loss.  The Veteran's contentions of hearing loss 
since service are not supported by the medical evidence and such 
raises a significant question as to the reliability of the 
Veteran's recollections proffered in support of his claim for 
benefits.  Thus, the Board concludes that the Veteran's 
contentions of having tinnitus continuously since service are not 
credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed.Cir.2006) (Board can consider bias in lay evidence, the lack 
of contemporaneous medical records, and significant time delay 
between the affiants' observations and the date on which the 
statements were written in weighing credibility).  

Here, the most competent and probative evidence is against a 
finding that the current tinnitus is related to service.  
Specifically, the July 2008 VA examiner reviewed the claims file 
in detail, considered the Veteran's service treatment records, 
thoroughly interviewed and examined the Veteran, and provided 
adequate rationale for the opinion that the Veteran's current 
tinnitus is not related to his military service.  Such opinion is 
of significant probative value, and there is no medical opinion 
to the contrary.

In sum, the Board finds that the most competent and probative 
evidence indicates that the Veteran's current tinnitus is not 
related to his active service.  Accordingly, service connection 
for tinnitus is not warranted.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.   See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


